United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT,
Drakesboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-319
Issued: May 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from the September 18, 2007
merit decision of the Office of Workers’ Compensation Programs’ hearing representative, which
affirmed the denial of a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has a ratable lung impairment causally related to his
accepted employment injury.
FACTUAL HISTORY
On December 26, 2002 appellant, then a 79-year-old auxiliary operator, filed a claim
alleging that he developed pneumoconiosis as a result of his federal employment. His
pulmonologist, Dr. William C. Houser, diagnosed pneumoconiosis, category 1/0, due to
occupational mixed dust exposure. Dr. Houser reported a moderately reduced forced vital

capacity (FVC). Taking into account appellant’s previous stroke, he reported that the restrictive
impairment was due to pneumoconiosis. Appellant filed a claim for a schedule award.
Dr. Kenneth Anderson, a specialist in pulmonary disease and Office referral physician,
reported that appellant had a chest x-ray abnormality of 1/0 profusion secondary to exposure in
federal employment. He noted, however, that appellant was unable to complete pulmonary
functions tests due to inactivity from a previous stroke. Dr. Anderson reported that appellant’s
pulmonary function test abnormalities did not correlate with his chest radiograph abnormalities.
The Office accepted appellant’s claim for bilateral pneumoconiosis, which it later
updated to coal workers’ pneumoconiosis. The Office also found a conflict between Dr. Houser
and Dr. Anderson regarding impairment associated with the condition. To resolve the conflict,
the Office referred appellant, together with the record and a statement of accepted facts, to
Dr. Robert W. Powell, a Board-certified specialist in pulmonary disease.
Dr. Powell examined appellant on December 21, 2005. He related appellant’s history and
complaints. Dr. Powell described his findings on examination and the results of pulmonary
function studies:
“Pulmonary function studies were obtained that show FVC #1: 2.5 liters, #2:
2.42 liters, #3: 2.33 liters, #4: 2.4 liters, #5: 2.31 liters with best percent of
predicted being 90 percent. FEV1 [forced expiratory volume in the first second]
effort #1: 2.02 liters, #2: 2.03 liters, #3: 2.06 liters, #4: 1.99 liters, #5: 1.93
liters with best percent of predicted 95 percent. Lung volumes were also
obtained. They showed a total lung capacity of 126 percent of predicted and a
residual volume of 224 percent of predicted. DLCO [diffusing capacity for
carbon dioxide] was obtained and uncorrected was 56 percent of predicted and
corrected for volume was 71 percent of predicted.”
Dr. Powell reported that x-rays showed no pleural abnormalities that would suggest
pneumoconiosis. There were no active pneumonic infiltrates. There were several calcified
granulomas from infection. Dr. Powell noted minimal nodularity “that has been accepted as
being coal workers’ pneumoconiosis category 1/0.” He concluded that appellant had no
impairment due to pneumoconiosis: “[Appellant] does not have a respiratory impairment related
to his pneumoconiosis. His pulmonary functions specifically FVC and FEV1 were normal on the
pulmonary functions obtained in our office.”
Appellant submitted a June 17, 2006 report from Dr. Glen Baker, a Board-certified
specialist in pulmonary disease, who related appellant’s history and reviewed the reports of
Dr. Houser, Dr. Anderson and Dr. Powell. Dr. Baker stated that he was not clear why Dr. Powell
reported appellant’s FVC and FEV1 to be normal: “I know Dr. Powell personally and know he is
an excellent physician and I cannot think of anything critically to say about him except for
whatever reason he stated these values were normal and, in fact, they were abnormal.” Dr. Baker
added: “I should state, however, that I do not have the weight and height that he obtained and
this could, perhaps, make these values look better, but we would have to have the absolute test
itself to make a statement in that regard.”

2

The Office provided Dr. Powell with a copy of Dr. Baker’s report and asked him to list
appellant’s predicted values and to provide an explanation of whether actual FVC and FEV1
were normal. On October 18, 2006 Dr. Powell wrote:
“[Appellant], an 82[-]year[-]old man who has had a stroke, was unable to stand
and unable to have his height measured. Therefore his arm span of 72 inches was
substituted for his standing height. [Appellant] weighed 129 pounds. He had a
predicted FVC based on those parameters of 2.84 liters and actual of 2.56 liters
which is 90 percent of predicted. [Appellant] had an FEV1 predicted of 2.18 liters
and actual of 2.06 liters which was 95 percent of predicted. These are indeed
normal values.”
Dr. Powell added: “If you would like for me to make some other assumptions about
[appellant] or to use some different predicted values when I would be willing to do so. But,
based on the information generated in my laboratory on the 21st of December 2005, my opinion
in reasonable medical probability stands.”
In a decision dated November 3, 2006, the Office denied appellant’s claim for a schedule
award. On September 18, 2007 an Office hearing representative affirmed, finding that
Dr. Powell’s opinion was entitled to special weight.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
Section 8123(a) of the Act provides in part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”3 When there exist
opposing medical reports of virtually equal weight and rationale, and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.4
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001 the Office began using the A.M.A., Guides

th

3

5 U.S.C. § 8123(a).

4

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting a defect in the original report. When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming or if the specialist
is unable to clarify or elaborate on the original report or if the specialist’s supplemental report is
also vague, speculative or lacks rationale, the Office must submit the case record together with a
detailed statement of accepted facts to a second impartial specialist for a rationalized medical
opinion on the issue in question.5 Unless this procedure is carried out by the Office, the intent of
section 8123(a) of the Act will be circumvented when the impartial specialist’s medical report is
insufficient to resolve the conflict of medical evidence.6
ANALYSIS
A conflict in medical opinion arose between appellant’s physician and the Office referral
physician on whether appellant had a lung impairment causally related to his accepted
employment injury. The Office properly referred appellant to Dr. Powell, a Board-certified
specialist in pulmonary disease, to resolve the conflict under section 8123(a) of the Act.
Dr. Powell reported that the pulmonary function studies obtained in his laboratory
showed normal FVC and FEV1, so appellant had no lung impairment. At the Office’s request, he
reported the predicted values that he used and showed how appellant’s actual values were 90
percent of predicted for FVC and 95 percent of predicted for FEV1.
The problem is that the Board is unable to use the A.M.A., Guides to obtain the predicted
values Dr. Powell reported. Table 5-2a, page 95 of the A.M.A., Guides gives predicted FVC
values for men up to 74 years of age. The table provides a formula for calculating the predicted
values, so it would appear that one may use this formula to calculate the predicted value for a
patient of 82, appellant’s age at the time of Dr. Powell’s examination: FVC in liters = 0.06
(height in centimeters) -- 0.0214 (age) -- 4.65
Using a height of 182.88 centimeters and age of 82, the predicted value is 10.9728 -1.7548 -- 4.65, or 4.57 liters. The A.M.A., Guides explains that North American whites have
larger spirometric values for a given age, height and gender than North American blacks, so the
predicted lung function in blacks is adjusted on a population basis by multiplying the values for
predicted normal FVC by 0.88.7 This produces a predicted normal value for appellant of 4.02
liters, significantly higher than the 2.84 liters Dr. Powell reported.

5

Nathan L. Harrell, 41 ECAB 402 (1990).

6

Harold Travis, 30 ECAB 1071 (1979).

7

A.M.A., Guides 94.

4

Using the same height and age with the formula in Table 5-4a produces a predicted FEV1
value of 3.34 liters. Adjusted on a population basis, appellant’s predicted FEV1 is 2.94 liters,8
significantly higher than the 2.18 liters Dr. Powell reported.9
The Board finds that clarification is warranted. Dr. Powell should explain how the
predicted values he reported are consistent with the A.M.A., Guides, which does not appear to
account for a patient’s weight. If he cannot, he should apply the criteria of the A.M.A., Guides -in particular, the formulas provided for determining predicted values, as adjusted on a population
basis -- to evaluate any impairment demonstrated by the pulmonary function studies he obtained
on December 21, 2005. He must then explain whether any such impairment is causally related to
appellant’s accepted employment injury. Should Dr. Powell’s supplemental report fail to resolve
the issue, the Office shall refer appellant to a second impartial medical specialist for an original
evaluation. After such further development as may be necessary, the Office shall issue an
appropriate final decision on appellant’s claim for a schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision. The opinion of the impartial
medical specialist requires clarification.

8

Id.

9

Although Dr. Baker raised a general question whether appellant’s actual values were normal, his opinion is not
sufficiently probative to create a conflict with Dr. Powell. Dr. Baker did not have the weight and height that
Dr. Powell obtained, which could make the actual values look better, and he admitted that “we would have to have
the absolute test itself to make a statement in that regard.”

5

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: May 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

